DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 have been examined.

Reasons for Allowance
	Claims 1-11 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-11 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Zhu, et al., The development of a novel process planning algorithm for an unconstrained hybrid manufacturing process, Journal of Manufacturing Processes 15, 2013, pp., 404–413 fails to expressly teach:

	Claim 1’s "...second production table, which are correlated with each other..."
	Claim 1’s "...second production table..."
	Claim 1’s "...production time estimation model..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Zhu, et al. (2013) fails to expressly teach:
	Claim 8’s "...unique identification number is appended to the product..."
	Claim 8’s "...second production table, which are correlated with each other..."
	Claim 8’s "...second production table..."
	Claim 8’s "...production time estimation model..."



Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Zhu, et al., Application of a hybrid process for high precision manufacture of difficult to machine prismatic parts, International Journal of Advanced Manufacturing Technology, vol. 74, no. 5-8, 2014, pp. 1115-1132.

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
05 JUN 2021